MEMORANDUM**
Paranouk Adji Martirosian, his wife, Lousine, and his daughter, Ramela, natives and citizens of Armenia, petition for review of the Board of Immigration Appeals’ (“BIA”) decision summarily affirming the immigration judge’s (“IJ”) denial of their applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. Where, as here, the BIA affirms without opinion, we review the IJ’s decision. See Falcon Carriche v. Ashcroft, 350 F.3d 845, 849 (9th Cir.2003). We review for substantial evidence an adverse credibility finding, see Malhi v. INS, 336 F.3d 989, 992 (9th Cir.2003), and we deny the petition.
Significant internal inconsistencies in Martirosian’s testimony, discrepancies between his testimony and his written application, and his failure to provide adequate supporting documentation, support the IJ’s adverse credibility determination. See id. at 993. Because the Martirosians failed to address and explain these inconsistencies and discrepancies, or to provide any form of corroborating evidence to counter the IJ’s voiced skepticism, they have failed to establish eligibility for asylum and withholding of removal. Id.; see also Wang v. INS, 352 F.3d 1250, 1258 (9th Cir.2003) (if no facts compel a finding of credibility, then agency finding should stand).
The Martirosians do not challenge the BIA’s denial of CAT relief and therefore it is waived. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir.1996).
Pursuant to Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), petitioner’s motion for stay of removal included a timely request for stay of voluntary departure. Because the stay of removal was granted, the voluntary departure period was also stayed, nunc pro tunc, to the filing of the motion for stay of removal and this stay will expire upon issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.